Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 1 of 50

United States District Court,
District of Columbia

David Alan Carmichael, et al.,
Plaintiffs, in propria persona
Plaintiffs Case No: 19-CV-2316-RC
V. RE: JOINT STATUS

REPORT
Michael Richard Pompeo, et al.

ae ea

Defendants

PLAINTIFFS’ JOINT STATUS REPORT

  
     

  

“Terk of Court
ieee of Columbia

Angela D4 ESI,
_ District ¢ qurt, D
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 2 of 50

TABLE OF CONTENTS
Table of CONtCNHS ......ccccceccecccesccecccecccecescsccesscnceccaccsseceeseeesscetseeseescseeepessetseneseecsserseserseeesenseersuseeeaceeness i
I. PLAINTIFFS’ SUMMARY OF PARTIES’ POSITIONS ...ueccccccccccssessssssseesserssesscteaeesersnese

II. SUPPORT FOR PLAINTIFFS’ POSITION TO PROCEED TO SCHEDULE.............01
DISCOVERY

A. Parties Have Conferred, Fulfilling Rule of Court 26(f)........c:ccccccscecssessessseeeessseeeseneeee
B. Defendants’ Statements To The Court Contradict Statements To The Plaintiffs.......... 2

C. Plaintiffs Requested Input From The Defendant Regarding The Plaintiffs’ .................4
Motion For Ruie 16(b) Scheduling Conference

UI. OBJECTION TO DEFENDANTS’ PROPOSED STAY AND REMAND ......ccccceiscceseeeeeed
A. Bad Faith ioc... cecccecccccececcesssssscnaccscsceecsesscssensccsececesesaceccesessestsscaasecseseessesunsuuavensensas 5

B. Estoppel bars the Defendants from taking advantage of opposite positions: .............-9

C. Jurisdiction Lies Squarely In The District Court ..........ccccccessesesseeesesseeeeesssseseasensenaes 6
D. The Defendants Already Have A Duty To Provide Relief As A Matter Of Law.......... 6
VERIFICATION

David Alan Carmichael Signature .........cc.c:ccssccscsessessseseeseeescensesceseessensesneesareaesensensessceesseeseneeneD
Lawrence Donald Lewis Signature ........ccccccccccsccscesssesseessesseessseesesseeseesesscessecsssensseesssessteeseee LO

William Mitchell Pakosz Signature sascsssssscsassssvarscrwsssinc cu csioiciccustsisec sce ev ceccbecivectisvdceseitc 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 3 of 50

United States District Court,
District of Columbia

David Alan Carmichael
Ft al.

Case No: 19-CV-2316-RC

Vv.

Michael Richard Pompeo
In his official capacity, et al.,

PLAINTIFFS’ JOINT STATUS REPORT

I. PLAINTIFFS’ SUMMARY OF PARTIES’ POSITIONS

1. The Plaintiffs are moving the Court to proceed to schedule discovery and further
proceedings on the causes of action for which the Court has jurisdiction.

2. The Defendants have stated that they intend to move the Court to stay the proceedings
and remand the case back to the Defendants’ discretionary processing.

II. SUPPORT FOR PLAINTIFFS’ POSITION TO PROCEED TO SCHEDULE
DISCOVERY

A. Parties Have Conferred, Fulfilling Rule of Court 26(f)

3. On October 20, 2020, the Plaintiffs sent to the Defendants, “Plaintiffs’ Motion For
Rule 16(b) Conference (draft 1 for Defendant consideration)” (Attachment 1). Along with that
motion draft, the Plaintiffs submitted to the Defendants a letter regarding “Carmichael, et al. v.
Pompeo, et al., 1:19-cv-2316-RC, Rule 26(f) Party Conference For Initial Discovery And First
Scheduling Conference” (Attachment 2). In that letter (Attachment 2), the Plaintiffs detailed
particular items that they believe ought to be submitted by the Defendants in their initial
disclosures. The Plaintiffs pointed out that there were people, records, and other things relied

upon by the Defendants in support of their motions but the Defendants had not yet specifically

p. lof 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 4 of 50

identified or provided those people, records, etc.

4. The Defendants only response or attempt to ‘confer’ was three weeks later in an email
on November 9" (Attachment 3). The email introduced the Defendants’ plan to file for a stay of
proceeding and remand to the Defendant Department of State. The bottom of the email message
cited Federal Rule of Evidence 408.

5. The following report of the details of the email and the related discussion by the parties
is something that the Court can see since it qualifies in the exceptions provided in Rule 408. It is
relevant to the requirement of the Rule of Court 26(f) which requires parties to confer; the
conversation and correspondence were not in the nature of a “valuable consideration” (Rule
408(1)); it is related to a claim by a public office in the exercise of its regulatory, investigative,
or enforcement authority (Rule 408(2) exceptions); and it is relevant to the Court’s consideration
for another purpose such as considering undue delay, obstruction, candor, inter alia (Rule 408(b).

6. Before Plaintiff Carmichael had checked his email from November gh the Defendant
Attorney, Christopher Hair, contacted Plaintiff Carmichael on November 10" by telephone to
discuss the Defendants’ stay and remand proposal.

7. The two discussed whether the Defendants’ November 11" deadline was for
docketing the Plaintiffs’ complaint amendment on the Fourth Cause of Action or for the
Defendant to respond to the merits.

B. Defendants’ Statements To The Court Contradict Statements To The Plaintiffs

8. Attorney Hair explained that the remand would be premised upon the Defendant
honoring the religious accommodation requested by the Plaintiffs, explaining that the
Plaintiffs would not be required to be identified with a SSN. Attorney Hair explained that it was

an opportunity for the Plaintiffs to give input as to the process needed to identify people like the

p. 2 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 5 of 50

Plaintiffs who have religious objections to identifying with a SSN. Attorney Hair’s statement is
inconsistent with his email and the statements in his motion for a stay until December 4, 2020.

9. Attorney Hair explained that he was seeking agreement from the Plaintiffs to improve
the likelihood that the Court would agree to the proposal. Carmichael explained the he needed to
put the matter to the other Plaintiffs, and that there would presumably be an opportunity for the
Plaintiffs to offer minimum conditions that they would require even under the hypothesis that the
Plaintiffs could agree to such a proposal.

10. Carmichael explained, in detail, the gravity of the injuries that the Plaintiffs have
suffered and the dangers faced by his posterity and those in his religious persuasion.

11. Inresponse to Attorney Hair’s discussion of a Joint Status Report where the parties
could convey their interests in further proceedings, Carmichael suggested December 4". That
period of time was agreed to be sufficient to have the Plaintiffs confer, prepare a response to the
Defendant Department of State’s proposal, and also account for family time around the
Thanksgiving holiday.

12. After the telephone discussion, Plaintiffs Carmichael and Lewis read the email sent by
Attorney Hair on November 9". The intentions and demands of the Defendants expressed in the
email were then found by them to be inconsistent with what Plaintiff Carmichael heard or
understood from the telephone conversation.

13. On November 11, 2020, Attorney Hair submitted the Defendants’ motion to stay the
proceedings until December 4, 2020 (ECF-50).

14. The Plaintiffs consider the proposed order submitted by the Defendants, and the
ensuing MINUTE ORDER by the Court as suitable for the purposes contemplated by the parties

regarding a Joint Status Report that would include the opportunity for the Defendants stay and

p-3 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 6 of 50

remand motion and the Plaintiffs motion for a scheduling conference to commence discovery.
However, Plaintiffs Carmichael and Lewis agreed with one another that they object to the
language of the statement made by the Defendants to the Court in their explanation of the intent
of their proposal for an indefinite stay and remand.

15. Inthe Defendants’ statement to the Court, they say that they want to remand the case
to determine if they can grant a religious accommodation. The Plaintiffs were told that the
accommodation for religion was a foregone conclusion and the issue to be investigated was the
administrative process. The email is not consistent with those telephone statements of Mr. Hair.
Rather than offer a mechanism for Plaintiffs’ input into Department of State processes, the email
merely promises interrogation of the Plaintiffs (Attachment 3).

16. November 12, 2020, Plaintiff Carmichael reached Plaintiff Pakosz by telephone and
discussed the matters relating to the Nov. 10th phone conversation with Attorney Hair and the
motion for the Dec. 4th Joint Status Report. With the blessing of the two other Plaintiffs,
Carmichael sent a letter to the Defendant Attorney (Attachment 4). In that letter Carmichael
expressed his concerns over the statement in the Defendants’ motion that was inconsistent with
the explanation on the telephone, and inconsistent with the Nov. 9th email (Attachment 3).

C. Plaintiffs Requested Input From The Defendant Regarding The Plaintiffs’ Motion
For Rule 16(b) Scheduling Conference

17. Inhis October 20" letter, Plaintiff Carmichael asked the Defendant to provide input to
the Plaintiffs’ motion for a Rule 16(b) scheduling conference by November 30" saying:

“Tf you have any response particular to our draft motion to schedule a Rule 16(b)
scheduling conference, please provide it no later than November 30th so that we
can make adjustments to our draft to be ready for publishing for a Joint Status
Report. It would of course be modified to include addressing our motion to
schedule discovery in juxtaposition to your proposal for a stay and remand. We
should likely each file separate documents in order to ensure that the elements
necessary for clear communication are applied.” (Attachment 4)

p.4 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 7 of 50

Il. OBJECTION TO DEFENDANTS’ PROPOSED STAY AND REMAND
A. Bad Faith

18. The motion for stay and remand is not a motion in good faith for the sake of
establishing justice and complete remedy and relief for the Plaintiffs.

B. Estoppel bars the Defendants from taking advantage of opposite positions:

19. The Defendants have to argue opposite of that which they relied upon to make their
Rule 12 and 56 motions for dismissal and summary judgment. There, they conveyed that law
prohibited them from granting the accommodation demanded by the Plaintiffs. Was their motion
for dismissal and summary judgment in bad faith, for the purpose of delay, to impound the
arduous burden of litigation on the Plaintiffs to disadvantage them contrary to justice? Have
they abandoned their statements that the law prohibits them from accommodating the religious
practice of the Plaintiffs not identifying with a SSN? Are they able to admit that the Plaintiffs
were denied the right, benefit or privilege of a passport in violation of the laws of the United
States when the Plaintiffs refused to identify with a SSN?

20. The Defendants argued that their agency is prohibited from allowing appeal for this
instance where the denial was based upon the Plaintiffs not identifying with a SSN. In fact, they
are right about the regulation prohibiting them from granting an appeal and it goes to our Fourth
cause of action. They cannot remand for purposes of appeal or any administrative processing
while also opposing our fourth cause of action. Such a extra-judicial process at this stage is not
the remedy nor does it provide complete relief.

21. The Defendants have no claim that there is any question about the verity of the identity
of the Plaintiffs. The Declaration of Jonathan Rolbin affirmed the validity of the Plaintiffs

passport from 2007 and 2008. To challenge the Plaintiffs’ identities now is an opposite position

p. Sof 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 8 of 50

from their affirming the validity of the Plaintiffs’ original passports. Mr. Rolbin and the
arguments by the Defendants’ Attorney affirm that the sole reason for revoking or not issuing the
renewed passports has nothing to do with any question about the Plaintiffs’ identity but is solely
about the Plaintiffs’ inability to identify themselves with a SSN. They Defendants appear to
want to institute a unique inquisition tailored to the Plaintiffs under the color of questioning their
identity?

22. Thus far, the Defendants have taken the position that there is no jurisdiction that is
reserved for them to administer. In fact, they have argued against their having discretion to
approve the Plaintiffs passports, and against their having discretion to provide appeal processing
since their regulation prohibits it for the cause of the Plaintiffs not identifying with a SSN.

C. Jurisdiction Lies Squarely In The District Court

23. The U.S. District Court has ruled that it has jurisdiction on at least two of the
Plaintiff's causes of action. Complete remedy and relief by those causes of action are not in the
power or prerogative of the Defendant to provide.

D. The Defendants Already Have A Duty To Provide Relief As A Matter Of Law

24. The Defendants already have a duty to provide the relief for which they say they
intend to search. Such a search should have been spawned by the Plaintiffs forthright requests
for religious accommodation. The search was further encouraged by the Plaintiffs in their filing
the action nearly a year-and-a-half ago. Ongoing litigation does not prevent their internal search
of whether accommodating the Plaintiffs, and others, is something of which they are capable.
They’ ve already admitted that they issue passports to those who swear that they believe they’ve
never been associated with a Social Security account record, and who don’t understand that the

form they are signing does not meet the requirements of law.

p. 6 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 9 of 50

25. Repairing their case appears to be the motivation of the Defendants. They appear to
be attempting victory through procedural artifice in order to evade judicial scrutiny. It appears
that the Defendants will subject the Plaintiffs to further obstructive processes. It appears that the
Defendants want to exercise power to interrogate the Plaintiffs to their disadvantage and the
Defendants’ advantage without the Defendants themselves being subject to investigation.

26. Admitting they have violated the laws is implied by the Defendants suggesting that
they are lawfully capable of coming to a different conclusion if it tries again.

27. At this stage, with such egregious acts done by the Defendants U.S. Department of
State against the Plaintiffs; and the Defendants arguing opinions of law that contradict the
Constitution, the policies of the Executive Administration, the public pronouncements of the
Defendant Pompeo, the Executive Memorandum promulgated by the head of the U.S.
Department of Justice, and against acts of Congress, inter alia; the renewal of passports for
Plaintiffs Lewis and Pakosz, and the voiding of the revocation of Plaintiff Carmichael’s passport
is the minimum mandatory requirement and does not yet provide complete relief.

28. A final judgment against the Plaintiffs would be the effect of granting the
Defendants’ motion for stay and remand.

29. To grant the Defendants’ stay and remand would be saying.... ‘ Okay Department of
State! You win! We will ignore that the Plaintiffs have brought an actionable case to the court,
where only the court can provide suitable, and asked-for, remedy and relief. We will allow you
again to make the Plaintiffs run the gauntlet of a quasi-administrative, cloaked, application and
adjudication process. The Department of Deep State can continue to make its own quasi-laws
without the authority of the Legislature. It can make its own quasi-regulations without the

parental supervision of the ordinary regulation process mandated by the Legislature. It can

p. 7 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 10 of 50

operate according to its own practices that ignore statutes protecting religion and other abuses
targeted by the Religious Freedom Restoration Act, Administrative Procedures Act and the
Privacy Act. It can evade the scrutiny of the Secretary of State where the buck is supposed to
stop. It can ensure that every malefactor can evade the accountability for their actions which
have tortured and tormented the Plaintiffs for over three years. The Plaintiffs will be denied
access to seek relief in the Court as was Plaintiff Carmichael refused access at the door of the
Courthouse for his inability to conform to the numbered-man norm.

30. The greatest ill of the malevolent acts against us by the Defendant Department of State
is that they are obliterating law protecting religion, and other fundamental laws, at the arbitrary
and in our case capricious whim of unelected government officials. A stay and remand would
enable their destructive addiction and exacerbate the injury to the Plaintiffs and the public.

“Administrative agencies have long been required by law to adhere to certain procedural
standards when they evaluate options and assess alternatives with respect to the
implementation of policy objectives. See, e.g., 5 U.S.C. § 553(b)-(c) (requiring agencies
to provide notice and solicit public participation as part of agency rulemaking, commonly
known as “notice and comment”). This is by design; statutory requirements that pertain to
how an agency conducts its internal deliberations are intended to promote transparency
and to prevent arbitrary decision making by unelected government officials. See
Batterton v. Marshall, 648 F.2d 694, 703 (D.C. Cir. 1980) (“The essential purpose of
according . . . notice and comment opportunities is to reintroduce public participation and
fairness to affected parties after governmental authority has been delegated to
unrepresentative agencies.” (footnote omitted)); Wong Yang Sun v. McGrath, 339 U.S.
33, 40-41 (1950), superseded by statute on other grounds (explaining that the
Administrative Procedure Act, 5 U.S.C. § 551 et seq., was enacted to supplant
unregulated rule making by independent commissions, and that one of the Act’s
“fundamental . . . purpose[s]” was “to curtail and change the practice of embodying in
one person or agency the duties of prosecutor and judge”). Thus, even when an
agency has the authority to make a final policy decision, procedural mandates that
constrain its decision making processes operate as safeguards of individual liberty, and
therefore, are entirely consistent with foundational democratic and constitutional norms.”
United States District Court Opinion, MAKE THE ROAD NEW YORK, et al., Kevin
McAleenan, Acting Secretary of the Department of Homeland Security, et al., Case 1:19-
cv-02369-KBJ Document 40 Filed 09/27/19 Page 3 of 126 (Emphasis added)

p. 8 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 11 of 50

Summary

The Plaintiffs and the Defendants are heading in opposite directions. Discovery needs to be
commenced rather than continued to be stalled. The Plaintiffs have supplied a reasoned plan for
discovery. The Defendants have relied upon unnamed people and policy documents that need to
be provided to the Plaintiffs. The Defendants’ plot to stay and remand the case is for the evasion
of justice. The Court has jurisdiction and it ought to be exercised properly to the end of justice
and the remedy of relief of the injured parties. The Defendants ought to be estopped from
gaining advantage from taking opposite positions. The Plaintiffs should not be made to run the
gauntlet a second time so that the malefactors can repair their case and cover their tracks.
Plaintiff Lewis pronounced prophetically the seriousness of the matter in his July 29, 2019,
letter, urging the Defendants to rightly apply the law to his request for religious accommodation
(Attachment 5):

“Until such behaviour on the part of bureaucrats is addressed by public humiliation,

and forfeiture of pension and severe censure otherwise for oppression and violation of

sacred duty and rights granted — not by U.S. Constitution — but by Almighty God,

nothing will change. This needs to be done from lowest level employees all the way

up to the highest officials.”
VERIFICATION

I, David Alan Carmichael, declare by the penalty of perjury under the laws of the United

States of America, that the foregoing statements of fact are true or are believed by me to be true

as I have deduced it by information available to me. I likewise declare that I conferred with the

other Plaintiffs and agree that this is my input for the Joint Status Report.

kl A Yi ai [. 1 f Lpenter | Z2227

David Alan Carmichael Date ~
1748 Old Buckroe Road
Hampton, Virginia 23664

p.9 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 12 of 50

I, Lawrence Donald Lewis, declare by the penalty of perjury under the laws of the United
States of America, that the foregoing statements of facts herein are true or are believed by me to
be true as I have deduced it by information available to me. . I likewise declare that I conferred

with the other Plaintiffs and agree that this is my input for the Joint Status Report.

WOME Jrvabd foe 22 MOVEMBER 2°20

— awrence Donald I Lewis me
966 Bourbon Lane
Nordman, Idaho 83848

p. 10 of 1
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 13 of 50

I, William Mitchell Pakosz, declare by the penalty of perjury under the laws of the United
States of America, that the foregoing statements of facts herein are true or are believed by me to
be true as I have deduced it by information available to me. I likewise declare that I conferred

with the other Plaintiffs and agree that this is my input for the Joint Status Report.

UL Mart In th kota 27 Nev 222

William Mitchell Pakosz < Date
Box 25
Matteson, Illinois 60443

 

 

p. ll of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 14 of 50

United States District Court,
District of Columbia

David Alan Carmichael )
Et al. )

) Case No: 19-CV-2316-RC
)
)
Michael Richard Pompeo )
Et al. )

PLAINTIFF JOINT STATUS REPORT
ATTACHMENT 1
Plaintiffs’ Draft Motion For Rule 16(b) Scheduling Conference

Mailed To Defendants’ U.S. Attorney Hair
October 20, 2020
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 15 of 50

United States District Court,
District of Columbia

David Alan Carmichael, ef al.,
Plaintiffs, in propria persona
Plaintiffs Case No: 19-CV-2316-RC
Vv. RE: Scheduling Conference

Michael Richard Pompeo, et al.

Nem Nee ee Nee’ ee ee’ ee” ee”

Defendants-Respondents

Plaintiffs’ Motion For Rule 16(b) Conference (draft 1 for Defendant consideration)

1. We, the Plaintiffs, move for a conference in accordance with Rule 16(b), and to postpone
the scheduling of a trial until after a status conference following depositions.

2. The Defendants’ dispositive motions are no longer a barrier to proceeding in discovery.

3. The parties have conferred in accordance with Rule 26 (f) and provide a report herein:
MATTERS DISCUSSED BY THE PARTIES

4. The format here below conforms to the outline provided in Local Rule 16(c), Matters To
Be Discussed By The Parties:

(1) Disposition - The Court has ruled on the Defendant’s dispositive motions (ECF 45).

The Plaintiffs have submitted their objections to that ruling, mailed September 25, 2020

(ECF 47). In accordance with the Court’s order, the Plaintiffs have filed for an amendment

to the complaint, mailed September 28, 2020 (ECF 46). The amended complaint in its

entirety was submitted with the motion to amend, and was included with the memorandum in

support, listed in the table of contents as Attachment 9, and styled as “Complaint — Second

Amendment.”
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 16 of 50

(2) The date by which any other parties shall be joined or the pleadings amended - is
still to be determined.

a) It has not yet been determined if the Defendants intend to assert any facts with
regard to the records of any other agency. Such submission might prompt the inclusion
of that agency and its Secretary as Defendants, in order for Plaintiffs to protect their vital
natural and fundamental rights.

b) Discovery may expose certain natural persons who acted outside the boundaries
of their office, in injury to the Plaintiffs, and need to be made a party for determinations
of fact, law, damages and punitive action.

c) The Court, by its order, has narrowed the issues that are currently before the Court
whether or not the Court reconsiders its ruling (ECF 45) or allows for later amendments
to the complaint. The current issues before the Court are the Plaintiffs’ Second, Fourth,
and Seventh Causes of action, RFRA, Fifth Amendment, and Privacy Act respectively.
(3) A magistrate judge — The Plaintiffs do not consent to a magistrate judge. This is a

case of first impression that has far reaching ramifications related to constitutional, statutory,
and regulatory law and processes.

(4) Settlement - There is no indication that the Defendants intend to settle the case.

(5) Alternative dispute resolution (ADR) - ADR might be suitable, considering the
climate of protection to religious liberty protection being touted by the President and the
Secretary of State in their public rhetoric. Such dispute resolution was the metaphoric
‘parental supervision’ that the Plaintiffs sought prior to filing the case but it resulted in
whistle-blower retaliation. The Plaintiffs consider:

(i) The Plaintiffs goal in bringing the litigation is:

p.2o0f 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 17 of 50

(a) To obtain passport renewal and the voiding of the revoked passport.

(b) To have, retain, and renew their passports without being identified with a
damnable SSN of any sort, as a matter of their obligations of religion and their natural
and reserved rights.

(c) To have the law upheld and applied, which laws appear intended to protect the
Plaintiffs, their posterity, and their religious community from the injuries to which the
Defendants are subjecting the Plaintiffs.

(d) To obtain monetary relief in compensatory, punitive, and tort damages.

(e) To motivate the change of practice and policy of the Defendants by the means of
a judgment or a settlement agreement that establishes justice, upholds that law of the
land, and glorifies the Living God by the show of the magistrate demonstrating the acts
and character of a minister of God for our good. Such the magistrate is if the highest law
and justice are applied.

(ii) Settlement talks have not occurred.
(iii) Settlement or ADR would be most appropriate only...:

(aa) after informal exchange or production through discovery of specific items of
information; and

(bb) should take place after judicial resolution of key legal issues such as the
determination of the First, Second, Fourth, and Seventh Causes of Action.

(iv) The parties might benefit from a neutral evaluation of their case, but do not know
what that is since they are not trained in the processes of litigation. The position relied upon
by the Plaintiffs is the correct position, but their correct position seems alien to the agents of

the bureaucracy which appears to not be able to understand the legal merits of the claim. It

p.3 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 18 of 50

would definitely help to have an assessment of damages and/or the potential settlement value

of the case since the Plaintiffs suffer from an uphill battle of education at every step.

(v) There is no practical cost benefit from a stay of discovery or other pre-trial
proceedings while an ADR process is pending since there are no lawyer fees being paid by
the Plaintiffs. They have not yet found any lawyer who is willing to take up the burden of
our case. There are three deterrents: The necessary time commitment to do the case justice;
lack for sympathy or empathy to our cause; or the inadequacy of the EAJA rates.

(6) Dispositive Motions — The Defendant’s Rule 12(b) motions to dismiss, and motion for
summary judgment were partially denied and partially granted (ECF 45).

(7) Initial Disclosures - The parties should proceed with the first two elements of the initial
disclosures required by Fed. R. Civ. P. 26(a)(1). Certain elements must be delayed until other
discovery is complete.

a) Discoverable people - The name, address, and telephone number of each individual
likely to have discoverable information—along with the subjects of that information—that
the disclosing party may use to support its claims or defenses should be provided as soon as
possible in order to facilitate admissions, interrogatories, and depositions.

b) Production of documents - is necessary as soon as practicable for the sake of
facilitating admissions, interrogatories, and depositions. Again, it will be augmented as
discovery proceeds.

c) Damages - A computation of each category of damages cannot be completely

 

identified until completion of discovery and court findings on the application of the law.
However, we have each been injured, and are continuing to be injured by being fettered

within the walls of the boundaries of the United States; being kept from planned visitation of

p. 4 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 19 of 50

family, and family memorials in Europe; being kept from attending religious celebrations
ordinarily attended in Canada; being banned from courthouses; being banned from
commercial transportation; being banned from entry into a United States Navy reunion on the
secure property ceded to the United States where a valid passport would allow passage;
having to spend weeks in slow motion travel that quashed normal life, ministry and ordinary
business activities; being not able to access public accommodations needing identification
verification; being relegated to a societal status less than that of dhimmi; inter alia.

8) The anticipated extent of discovery:

a) Production of Documents - The Plaintiffs must obtain Defendant documents

regarding:

(i) The policies and procedures regarding the things that they introduced in the
declaration of Jonathan Rolbin and in the document titled, “THE DECLARATION OF
FLORENCE FULTZ.”

(ii) Policies, procedures, chain of authority, etc., relating to the accommodation of
practices of religion, the application of executive orders, and the policies and processes
available for redress to the Secretary of State, among other things.

(iii) | Internal and external communications relating to the Defendants actions and
adjudication of the Plaintiffs’ passports, and who those people are that were involved.
b) Admissions - We will try to utilize admissions to their fullest establish material facts
and to avoid otherwise unnecessary discovery.
c) Interrogatories
(i) We will likely file interrogatories to the Secretary of State, to avoid if possible

having to subject him to deposition, or to narrow matters for deposition to keep it as

p.5 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 20 of 50

succinct as possible. If the Rules limit on the number of interrogatories makes it likely
that a deposition of Mr. Pompeo is necessary, then we request the Defendants and the
Court consider an exemption from the rule on the number of interrogatories, particularly
for the purpose of getting written testimony from the Secretary to avoid or minimize his
deposition.

(ii) We will try to utilize interrogatories to their fullest, to obtain substantive
information that is, or leads to, admissible and material evidence, and to focus the scope
of depositions.

d) Depositions

(i) Weneed to depose, Jonathan Rolbin, Paul Peek, Florence Fultz, Christine
McClean, and potentially anyone discovered who is a key principal in the adjudication of
the Plaintiffs’ passport issues.

(ii) | The Secretary of State may need to be deposed because his public rhetoric is
in stark contrast to the actions of those who denied or revoked the Plaintiffs’ passports

e) Timing

(i) The Plaintiffs ask that the Thanksgiving week (Nov. 21 — 29), and the last two
weeks of the year (Dec. 19 — Jan. 03) be excluded from being considered working days
for the purposes of discovery or motion deadlines.

(ii) 14 days after the scheduling conference, the Defendants should produce the
Rule 26(a)(1) initial disclosures and produced documents. (S.C. +14)

(iii) 14 days, after the initial disclosures and production of documents, are needed
for us to process them for determination of further discovery related them. (S.C. + 28)

(iv) 14 days after completing the processing the documents and initial disclosures,

p. 6 of il
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 21 of 50

we need another fourteen days afterward to produce interrogatories related to those things

found or omitted in the documents and disclosures. (S.C. + 42)

(v) 14 days after receiving interrogatories, the Defendants will respond with

completed interrogatories. (S.C. + 56) with buffer as per para (i) (S.C. + 77)

(vi) We anticipate scheduling Depositions for January or February, 2021,
depending on the court’s scheduling conferences to commence the discovery.

(f) Status Conference — The Plaintiffs move for the scheduling of a status conference
upon the completion of depositions. At the status conference, a timeline should be
determined for the scheduling of a bench trial or motions for summary judgment.

(9) Issues About Disclosure, Discovery, Preservation, Product

(a) Issues about Disclosure — None

(b) Discovery — None

(c) Preservation — The Defendants need to ensure that electronic files, paper documents,
recordings, or any other media related to the processing of the Plaintiffs passport
applications, passport renewals, or revocation, are not destroyed or misplaced.

(d) Product - Discovery requests by Plaintiffs Carmichael and Lewis, or joint requests,
can be answered electronically with documents in PDF or DOC format to Carmichael and
Lewis individually, or joint requests to Carmichael as case manager for the Plaintiffs.
Discovery requests by Pakosz should be mailed, or can be sent electronically with a courtesy
copy email notice sent to Carmichael so that he can notify Pakosz that electronic media has
been sent to him.

(10) Privilege Issues - will be dealt with forthrightly, as discretely as possible, should there

be inadvertent or unwarranted disclosures of privileged information.

p.7 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 22 of 50

(11) Expert Witnesses - The Plaintiffs can think of two expert witnesses that ought to be
called.

a) Jefferson Beauregard Sessions. He was Senator when the F.A.S.T. Act was passed,
and is the Author of the memorandum on religious freedom that went to all executive
departments regarding Executive Order 13798.

b) The second Expert witness that might have been called is the sponsor of H.R. 22 of
the 114" Congress, Representative Rodney Davis from Illinois, or any of the co-sponsor
Congressmen that are close to home in Virginia. His bill that was passed by a strong
majority in the House was to exempt veterans who were covered under TRICARE from
being counted in an Employers list of people needing to be insured under the Affordable
Care act. However, I could see nothing in his one-page bill having anything to do with the
Fixing America’s Surface Transportation (FAST) Act that came back out of the Senate
labeled as H.R. 22.

c) Senator Mitch McConnell might then be called since he sponsored the FAST Act.
Senator McConnell originated the twelve-hundred-page taxing and spending bill under the
color of an amendment to H.R. 22 and changed its name, contents, and purpose, to the Fixing
America’s Surface Transportation (FAST) Act. I need to discover from the originator of the
bill, what is the origin of the provision to deny passports at section 32101 and whether the
waiver provision of its subparagraph (f)(1)(B) was intended to be suitable for allowing an
accommodation of religion.

(12) Class Action - is not yet before the Court.
(13) Bifurcation - The process of the case should be bifurcated or managed in phases.

(a) Firstly - discovery, summary judgment or trial on the Second, Fourth, and Seventh

p. 8 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 23 of 50

causes of action.

(b) Secondly — Consideration of whether the complaint should be amended to challenge
the constitutionality of the FAST Act, Section 32101, on the basis of what is discovered and
the contradiction of interpretation by the parties, experts, etc.

(c) Thirdly - Reconsideration of the First and Fifth Causes of Action ought to be
adjudicated.

(c) Fourthly — Consideration of relief or remedy such as mandamus, injunction and
statutory or tort damages and compensation available to the Plaintiffs.

(14) Pretrial Conference Date - should be determined at a status conference upon
completion of depositions.

(15) Should the Court set a firm trial date at the first scheduling conference? No. A
firm trial date should not be set until after completion of depositions, especially since the matter
may be determined on motion for summary judgment after discovery.

(16) Other matters -

(a) Video/Telephonic Conference - The Plaintiffs request the scheduling conference be

 

conducted by video/telephone.
(i) | The COVID precautions can be well served by keeping us each sequestered to the
safety of our homes or home states.

(ii) | Larry Lewis has computer audio/video conferencing capability. William Pakosz
will have to either participate by phone without video, or find a friend or family member
that has the capabilities, or we can contract with a commercial enterprise that provides
those services.

(iii) Larry Lewis is about 2,500 mile away, William is near Chicago. We are

p.9 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 24 of 50

prohibited from getting on airplanes without our passports. The long 2-way drive is
overly arduous.

(iv) The courthouse refuses to let us in the building without our passports.

(b) The mail is extra-slow - It has taken an extraordinary amount of time for delivery in this
last year, due to reorganization in the Postal Service according to national news reports. Plaintiff
Pakosz did not get the latest Court order (ECF 45) until three weeks after it was issued. The
Plaintiffs have been sending courtesy copies to the Defendants via email on the day of each
filing.

(c) Delivery of Discovery Materials:

(i) Any information found by discovery shall be presumed open to publishing unless
expressly moved by any party (or agreed to or stipulated by the parties) to be particularly
redacted, with specificity of the particular words to be redacted, the justification for their
redaction, and time or situation limit for the redaction depending on the outcome of the
litigation.

(ii) The Plaintiffs propose that initial discovery information should be supplied to
Plaintiff David Alan Carmichael, who shall be considered the case manager for the Plaintiffs.
The information shall be served to Plaintiff Carmichael in accordance with the Rules and the
service of process information on the initial summons signed by the Clerk in September
2019. Plaintiff Carmichael, as case manager for the Plaintiffs has the duty to provide the
information immediately to the Plaintiffs Lewis and Pakosz by mail or electronically. A
forwarding letter, from the party providing discovery information to the case manager, shall
be included with the discovery information provided, with an inventory of the things

provided. A hardcopy of the forwarding letter shall be sent to Plaintiffs Lewis and Pakosz by

p. 10 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 25 of 50

mail.

(iii) The Plaintiffs propose that Discovery materials such as documents of Department
policy manuals, or policy directives, policies, procedures or other Department written
guidance called by any other name, shall be provided in one hardcopy to the Plaintiff's case
manager Plaintiff Carmichael. The parties may agree or stipulate to the exchange of a
particular document in electronic form where the percentage of information that might be

material to the case is slight compared to the volume of the document.

The foregoing is a draft of the Plaintiffs motion for scheduling conference. The
Plaintiffs have conferred on the document. We are submitting it to the Defendants’
Attorney, Chris Hair, via the office of the United States Attorney, District of Columbia.

Feedback is requested from the United States Attorney. The Plaintiffs intend to submit
it to the court as a motion in its current form unless there are changes that need to be made
in accordance with timely input from the United States Attorney. The document is
supplied by case manager for the Plaintiffs.

David Alan Carmichael
Plaintiff / Case Manager

p. 11 of 11
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 26 of 50

United States District Court,
District of Columbia

David Alan Carmichael
Et al.
Case No: 19-CV-2316-RC

Michael Richard Pompeo
Et al.

Nee Nowe? Nee? Nee Nee See ee”

PLAINTIFF JOINT STATUS REPORT
ATTACHMENT 2

Carmichael Letter to U.S. Attorney Hair
October 20, 2020

With Certificate of Service & Tracking History
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 27 of 50

David Alan Carmichael October 20, 2020
1748 Old Buckroe Road
Hampton, Virginia 23664

United States Attorney

United States Attorney’s Office
Attn: Christopher Hair

555 4th Street, N.W.
Washington, D.C. 20530

Re: Carmichael, et al. v. Pompeo, et al., 1:19-cv-2316-RC, Rule 26(f) Party Conference For
Initial Discovery And First Scheduling Conference

Dear Mr. Hair,

Our first draft of our motion for a scheduling conference is enclosed for your consideration.
Please review it and provide feedback regarding those things upon which you can agree, the
things to which you are indifferent, the things upon which you disagree, and suggestions for
changes. It is written as our motion but can be changed, or it can add statements about the thing
upon which you agree, disagree, or can include any other thing which you communicate.

I am aware that the Court historically allows for telephonic scheduling conferences, and more
so these days video conferences. You no doubt have more knowledge and experience as to how
that is normally conducted. Does the Court merely issue a time for which we all stand by our
phones, or is there a phone number or website that we access by computer? I can schedule a
video/telephone conference on my own account at www.zoom.us if needed.

Let me know by email what you would like to do to arrange for the three of us plaintiffs to
conference with you either by your arrangement or by my zoom account. It may be that our
exchange of correspondence me be sufficient and a video/telephone conference is not necessary.

As we are considering the way to accomplish discovery both effectively and efficiently, we
intend to get as much out of the admissions and interrogatory process as possible. Though

depositions will be the largest part of the costs of our litigation without a lawyer, the cost should
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 28 of 50

not be so burdensome as to limit the number of depositions or time allotted for each deposition.
It is for the sake of decreasing the burden of wear and tear on the deponents that we want to
make sure that we use the other processes to narrow the scope of the interviews.

In consideration of the benefits and limitations of the duties of initial disclosure under Rule
26(a)(1)(A), we know that you may be providing information to us about those things upon
which you intend to rely in your defense. Rather than wait to see what all those things might be,
we’ ve identified some things upon which you have already relied but have not yet provided in
accordance with the initial disclosures, which are:

“(i) the name and, if known, the address and telephone number of each individual
likely to have discoverable information—along with the subjects of that information—
that the disclosing party may use to support its claims or defenses, unless the use would
be solely for impeachment;

(ii) a copy—or a description by category and location—of all documents,
electronically stored information, and tangible things that the disclosing party has in its
possession, custody, or control and may use to support its claims or defenses, unless the
use would be solely for impeachment;

Those things in paragraphs (i) through (ii) above are required to be disclosed, and they do not
count against the number of interrogatories each of the Parties have the privilege to submit. The
information cited in paragraph (i) above is generally “contact” information necessary to contact
people to be interviewed or call as a witness. In this case, nearly all of the people whom you will
need to disclose have your contact address and phone number. In this situation, the position title,
office code, and location of the office in which they work, is in fact their contact information.

The documentary items necessary to be disclosed pursuant to paragraph (ii) above, is a
description of all documents by category and location. Therefore, we ask for you to provide as a
matter of initial disclosure, the things listed in paragraph (ii). However, it might be helpful to

expedite the process of discovery if you provide a copy, on-line hyperlink reference, of

document in electronic format when you provide to us those things listed in paragraph (ii) since

p. 2 of 6
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 29 of 50

they will be requested for production of documents. Anything that you can provide will also
decrease the logistical burden of a visit for record inspection.

Therefore, we here below list those things that we ask you to provide as initial disclosure
since they are already relied upon by the Defendant parties in their defense. Providing them in
the initial disclosure will allow for the interrogatories to be used most effectively and will enable
the production of documents to be most productive.

Things Relied Upon In Their Defense By The Disclosing Party, The United States
Department of State, In The Declaration of Jonathan Rolbin

1. Mr. Rolbin (Hereinafter sometimes, “He’’) said that he made his declaration based upon
his review of Department of State records and discussions with Department of State employees
(Rolbin Decl. §2). Please provide, in your initial disclosure, those records or where they can be
obtained and the contact information including the position title, office code, and location of the
office in which they work (hereinafter “contact information”) and their relationship to the matter.

2. Mr. Rolbin said that the department implemented policies related to the F.A.S.T. Act but
he did not provide or cite the particular policy documents. Please provide, in your initial
disclosures, those policy documents in (Rolbin Decl. § 2, 11, 17) or where they can be obtained.

3. In Mr. Rolbin’s Declaration (Gf 5, 6, 12, 18, 22, 24), he detailed particular procedures but
did not cite the policy or procedure manual reference, nor did he provide it to us. Please provide
them in your initial disclosures or where they can be obtained.

4. Paragraph 7 of the Rolbin Declaration, he mentioned a particular “adjudicator” upon
whom he relied for information, but failed to provide the name or contact information of that
adjudicator. He also mentioned particular policies and procedures but did not cite their reference
or provide them. Please provide, in your initial disclosures, the adjudicator’s contact information

and the documents showing the policy and procedures to which Mr. Rolbin referred, or where

p. 3 of 6
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 30 of 50

they can be obtained.

5. Paragraph 8 of the Rolbin Declaration, he mentioned that “the National Passport Center,
a passport adjudication agency...informed (his) office...” but he did not say which natural
person, with their particular office or title within that agency, contacted him. Please provide, in
your initial disclosures, that natural person’s contact information and the documents
communicated to, from, and produced by or for Mr. Rolbin regarding that matter, or provide
where they can be obtained.

6. Paragraph 11, Mr. Rolbin made statements that would require him to look at documents
and speak to employees who were involved in adjudicating Plaintiff Lewis’s passport in 2008.
Mr. Rolbin did not provide the contact information with those to whom he spoke, nor did he
provide the records upon which he relied to determine that, “There was no consideration of his
claim for a religious accommodation.” Please provide, in your initial disclosures, that contact
information and those records upon which he relied in his defensive declaration in your initial
disclosure, or provide where they can be obtained.

Things Relied Upon In Their Defense By The Disclosing Party, The United States
Department of State, In The DECLARATION OF FLORENCE FULTZ

7. The Defendants’ submitted a declaration entitled “DECLARATION OF FLORENCE
FULTZ.” However, the opening of the declaration says, “I, Paul Peek, pursuant to 28 U.S.C. §
1746, declare and state as follows:” It is “Executed this 16 day of January, 2020.” by Florence
Fultz. Then, the first paragraph says, “The statements made in this declaration are based upon
my personal knowledge.” Please provide the documentary evidence of the rule of law that
allows for Paul Peek to declare a statement based upon his personal knowledge (cognizance) to
which Florentz Fultz swears or signs under penalty of perjury pursuant to 28 U.S.C. § 1746; and,

provide documentary evidence of the rule of law that allows for Florentz Fultz to swear or sign

p.4 of 6
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 31 of 50

under penalty of perjury pursuant to 28 U.S.C. § 1746 attesting to the personal knowledge
(cognizance) of Paul Peek. Provide the evidence of that law in documentary form or where it
can be obtained. Otherwise, it shall be presumed to be admitted by the Defendants that to swear
or sign under penalty of perjury pursuant to 28 U.S.C. § 1746 attesting to the personal
knowledge (cognizance) of some person other than the signer is unconscionable and not valid as
a matter of law.

8. In paragraph 2, the declarant identifies themselves as Managing Director of Passport
Issuance Operations within the Passport Services Directorate of the U.S. Department of State’s
Bureau of Consular Affairs (DECLARATION OF FLORENCE FULTZ, hereinafter “Decl. FF”).
They did not provide documentary evidence to substantiate whether one, either, or both the
declarant or executor fit that office. Please provide in your initial disclosures the documents that
indicate that either the declarant or the executor, or both, are such Managing Director at the time
of the Declaration or provide how the documentary evidence can be obtained.

9. In Paragraph 3, of Decl. FF, the statement was made that, “The U.S. passport is the only
document recognized by federal law as both proof of U.S. citizenship and identity.” It did not
provide the reference upon which such a statement must rely. Please provide, with the initial
disclosures, the reference to the federal law upon which the declarant relied.

10. In paragraph 3, of Decl. FF, the declarant made statements that of many things for which
passports are used but there are no references upon which to rely to substantiate the declaration
upon which the Party relied in its defense. Please provide, with the initial disclosures, the
reference to the law, regulation, policy, or practice manual upon which the declarant relied to
substantiate their particular knowledge.

11. In the last sentence of paragraph 3, the declarant relied upon “policies and procedures”

p. 5 of 6
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 32 of 50

but did not cite the reference to those policies and procedures or provide them. Please provide,
with the initial disclosures, those policies and procedure documents, or provide where they can
be obtained.

I can be readily contacted via my cell phone for voice conversation or text at (757) 320-2220.
Otherwise, the alternative is my home landline at (757) 850-2672. I certify that I have conferred
with my fellow plaintiffs, Lawrence Donald Lewis and William Mitchell Pakosz who have given
input or feedback on this letter and the draft motion for the scheduling conference.

Sincerely,

David Alan Carmichael

ce: Lawrence Donald Lewis and William Mitchell Pakosz (hardcopy & email)

Encl: Plaintiffs’ Motion For Rule 16(b) Conference (draft 1 for Defendant consideration)

p. 6 of 6
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 33 of 50
CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, for Case #1:19-cv-0216-RC, my letter to the United
States Attorney regarding the Plaintiffs’ draft motion for a
scheduling conference, with a list of items for the
Defendants’ intitial disclosures included:

I mailed the document with this certificate of service to:

United States Attorney

United States Attorney's Office
Attn: Christopher Hair

555 4th Street, N.W.
Washington, D.C. 20530

Certified mail #7015 0640 0002 8789 1042
I served the other plaintiffs by mail at:

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

I served myself at:
1748 Old Buckroe Road
Hampton, Virginia 23664

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States that the foregoing is
true.

bab Ly Come hag 30 1022

David Alan Carmichael Date
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 34 of 50
11/12/2020 USPS.com® - USPS Tracking® Results

USPS Tracking’ FAGs >

Track Another Package +

Remove X

Tracking Number: 70150640000287 891042

Your item was delivered at 5:05 am on October 23, 2020 in WASHINGTON, DC 20530.

Y Delivered

October 23, 2020 at 5:05 am
Delivered
WASHINGTON, DC 20530

yoeqpaa

Get Updates v

 

Text & Email Updates

 

Tracking History

Octeber 23, 2020, 5:05 am

Delivered

WASHINGTON, DC 20530

Your item was delivered at 5:05 am on October 23, 2020 in WASHINGTON, DC 20530.

October 22, 2020, 10:21 am
Available for Pickup
WASHINGTON, DC 20530

October 22, 2020, 6:16 am
Arrived at Unit
WASHINGTON, DC 20018

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70150640000287891042 1/2
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 35 of 50
11/12/2020 USPS.com® - USPS Tracking® Results

October 21, 2020
In Transit to Next Facility

October 20, 2020, 9:14 pm
Arrived at USPS Regional Origin Facility
NORFOLK VA DISTRIBUTION CENTER

October 20, 2020, 4:39 pm
Departed Post Office
HAMPTON, VA 23663

October 20, 2020, 12:27 pm
USPS in possession of item
HAMPTON, VA 23663

 

Product Information

S
Joeqpaal

 

See Less WA

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70150640000287891042 2/2
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 36 of 50

United States District Court,
District of Columbia

David Alan Carmichael
Et al.
Case No: 19-CV-2316-RC

Michael Richard Pompeo
Et al.

Nee? Nee! Smee’ Neer Ne Nee” Snee”

PLAINTIFF JOINT STATUS REPORT
ATTACHMENT 3
Email — November 9, 2020 From Christopher Hair, U.S. Attorney For Defendants

To Plaintiff and Case Manager Carmichael
Regarding Defendant Proposal For Stay And Remand
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 37 of 50
11/13/2020 Workspace Webmail :: Print

Print | Close Window

 

Subject: Carmichael v. Pompeo, Civ. A. No. 19-2316 (RC)
From: “Hair, Christopher (USADC)" <Christopher.Hair@usdoj.gov>
Date: Mon, Nov 09, 2020 2:58 pm
To: “david@freedomministries.life" <david@freedomministries.life>

Mr. Carmichael:

As you know, the Court has ordered the State Department to respond to Plaintiffs’ motion to amend their complaint by November 11h, In advance of that
deadline, | wanted to confer with you about a potential resolution of this matter. If Plaintiffs would be willing to temporarily stay this litigation, the State
Department would be willing to review its prior passport adjudications to consider plaintiffs’ retigious accommodation requests regarding providing their SSNs
on their applications. This may, of course, require State to confirm plaintiffs’ identifies through the use of other means. Therefore, State would need all
plaintiffs to comply with any requests for information the State Department might send them.

We believe that this offer would provide Plaintiffs’ requested relief now: a guarantee that the State Department will review and consider whether it can identify
plaintiffs’ identities through means other than social security numbers. Further, this approach would be the most efficient means of resolving this matter
because, if the passports are issued, further litigation regarding this process would be unnecessary. Would that approach work for plaintiffs? If not, could you
please let me know plaintiffs’ position regarding a motion for a voluntary remand motion to accomplish the same objectives outlined above?

Happy to discuss this matter with you further. Please note that this offer of compromise is confidential and subject to Federal Rule of Evidence 408.
Sincerely,

Christopher Hair

Assistant U.S. Attorney
District of Columbia

555 4th St. NW

Washington, D.C. 20530
Office: (202) 252-2541
Mobile: (202) 809-5387
Christopher. Hair@usdoj.gov

 

Copyright © 2003-2020. All rights reserved.

https://email12.godaddy.com/view_print_muiti.php?uidArray=20|INBOX.Cases.Passports.Carmichael-Passport&aEm|Part=0

 

1/1
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 38 of 50

United States District Court,

District of Columbia
David Alan Carmichael )
Et al. )
) Case No: 19-CV-2316-RC
)
)
Michael Richard Pompeo )
Et al. )

PLAINTIFF JOINT STATUS REPORT
ATTACHMENT 4

November 12, 2020 Letter From Plaintiff Carmichael
To Christopher Hair, U.S. Attorney For Defendants
Regarding Defendant Proposal For Stay And Remand
Plaintiff Objections, Reservations, And Reminder Of Request
For Rule 26(f) Input For Rule 16(b) Conference Motion
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 39 of 50

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664
November 12, 2020

United States Attorney

United States Attorney’s Office

Attn: Christopher Hair

555 4" Street, N.W.

Washington, D.C. 20530

Attorney Hair,

I’ve spoken with Larry, but have not been able to reach William yet. I briefed Larry on
the particulars of the statements that you made to me on the telephone a few hours after my
conversation with you. Today, Larry and I thoroughly reviewed your document filed to the Court
and your email to us from November 9". There are a few things about which we have concern
regarding the statement that you made to the Court in support of the proposed order that you
submitted. We believe that the proposed order that you submitted is certainly appropriate.

Without being briefed on my concerns about your statement to the Court, Larry
communicated the same concerns to me as we began our conversation today. When considering
what to do about it, we knew that we needed to communicate those concerns to you, but not to
the Court. Larry’s admonition came from the scripture, 1 Corinthians 13:7, where he said to me,
“Love believes the best.” He also admonished me that there are six elements of communications
of which we must consider, “1 — What I think I said; 2 — What I actually said; 3- What I meant
by what I said; 4 - What you actually heard; 5 — What you think I said; 6 — What you think I
meant by what I said.” Larry explained to me that the nature of what you and I were doing was

vague communication. I explained to Larry that my thoughts are in the middle of development

in the midst of my speech and yours may be in the middle of development as you speak. Thus,
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 40 of 50

we concluded that it is important for us to communicate to you that which we understood about
your proposal and those things that you communicated by email and telephone.
Inconsistent Statement In The Motion of November 11th

When you and I had spoken on Tuesday, November 10", I had not yet seen the email that
you had sent to me on November 9". There is a statement that you made to me in the telephone
conversation that is inconsistent with the statement that you sent to the Court. Early in the
conversation, you explained to me that the government intended to file a motion to grant a
voluntary remand to “reopen” the application process with based upon that fact that the
government would grant the religious accommodation to each of us that we would not need to be
identified with a SSN. Yet, in your statement to the Court, you said the reason for the voluntary
remand was, "...to reconsider the passport adjudications relevant to this matter and determine
whether it can grant Plaintiffs’ religious accommodation requests." (Emphasis added) In
your explanation to me, the process that you would have the government reopen would merely
address issues of how to identify us using other means and not identifying us witha SSN. You
went on to say that there was no question about the verity of our identity based upon the
communications in the case process thus far. The gist of the conversation was that we would
benefit from having our case resolved speedily rather than continuing to should the burden of
communication. The issue of concern for myself and Plaintiff Lewis is that the nature of the
government’s purposes to seek the stay was communicated to me differently from that which
was communicated to the court on Wednesday, November 11, 2020.
Regarding Whether Nov. 11 Deadline Was For Response On The Merits

Larry and I both had concerns about what we believed the process to be and the matter of

your November 11, 2020, deadline. You explained to me on the telephone that the Court order
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 41 of 50

of October 28, 2020, required you to respond to whether the Court ought to allow the complaint
“amendment” to be "docketed" whereby then you would have a different deadline to respond to
the amended complaint according to the merits once the amendment had been "docketed." I
explained in our conversation and in a follow-up email yesterday that I had the understanding
that you were required to answer on the merits by November 11th. In your filing to the Court,
you said, "In lieu of responding to the complaint, however, the Department of State intends to
seek a temporary stay of proceedings and a voluntary remand to reconsider the passport
adjudications relevant to this matter and determine whether it can grant Plaintiffs’ religious
accommodation requests." That could mean that you wanted a stay of the November 11th
deadline to respond to the complaint, or it could mean that the stay that you are seeking is
something that you are going to submit. In the context of our discussion, it would mean an
impending intent, but the Court was not privy to our discussion and your writing could mean that
you want a stay of the duty to respond on November 11th. Later in the filing, you went on to
say, "In the meantime, Defendants request that the Court stay their deadline to respond to
Plaintiffs’ amended complaint." That statement on its face means that you are asking to stay
your obligation to meet whatever deadline that you have for November 11". Those statements
together allude to the idea that the deadline of November 11, 2020, was a deadline that required
you to respond to the merits of the motion. Whether or not that is your intention of
communication, it has the appearance of being your intention as J sit in my seat as a mere reader.
Larry had the same reaction without any prompting from me.

Based on our discussion, if it is true that the Court's order for your "response" is merely
for the amendment to be "docketed" and then the Court would reset the schedule for a "response"

on the merits, we both wanted to have until December 4 to assuage the Court’s scheduling
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 42 of 50

another deadline before we had a chance to consider your proposal and draft a response. Under
the “docketed” theory of your deadline of today, that would make your statement for a request
for a stay until Dec. 4th appropriate.

Why the response deadline today appeared to us as one where you were to respond on the
merits

Our motion to amend was not a new innovation on our part, it was in obedience to the
order of the Court to provide the amendment by the date that we provided it. We got it to the
Court on time (Mailed Sept. 28"), with a courtesy copy to you, and with the entire amended
complaint included in our original filing. The Defendants have had seven weeks to consider and
provide a response due to the hard-to-comprehend faux pas of the Clerk’s office not properly
“docketing” Attachment 9 of the amended complaint. Also, the Courts order of October ae did
not actually appear on the docket until October 15", and appears to have never been mailed to
any of us. The Clerk's failure was egregious and it might have been grave had we not arranged
for a notification mechanism by a third party service that notified us two weeks before the end of
the 30-day deadline.

Notwithstanding what happens with regard to our plan for a joint status report for Dec.
4th, I need to be clear on the matter should the "docketing" theory not be on point.

If it is true that you were required to respond to the merits of the amendment by
November 11, 2020, we believe that is a deadline to which you are obligated. Our non-lawyer
understanding does not control such requirements and we cannot cognitively voluntarily agree to
an extension of that deadline. I had carved out in my schedule starting tomorrow, the room for
"replying" to your response that was due today. Yet, we understand that what the Court actually

meant in its order and what we think the Court said, can be just far enough apart to cause us to
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 43 of 50

trip over our own brains. Nonetheless, we thought it important to chronicle what we believed the
process to be.

The Language Use Of The Word “Proposal” Did Not Specify Our Non-Objection Was
Limited To The Scheduling Of The Dec. 4" Status Report Proposal

Your statement saying the we agreed to your “proposal” is of concern to me and Plaintiff
Lewis because the word itself might be considered to reach your proposal of the “remand” idea.

Notwithstanding the concerns we have about some of the language used in your Nov. 11"
filing, and the inconsistent statement of the nature of the purpose for a remand, the proposed
order that you submitted is proper in that it proposes an opportunity for all parties to submit our
proposal of what the process should be from December 4", forward.

These Communications Fulfill The Rule 26(f) Conferring Of Parties At Least 21 Days Prior
To A Scheduling Conference.

In consideration of the draft motion for a scheduling conference that I provided to you on
October 2"! for which you have not provided a response though there has been plenty of time;
your communicating on November 9" your desire for a remand in lieu of proceeding with
discovery; and our indepth conversation about our concerns for full remedy for the ordeal that
we’ve suffered to date and the need for us to establish protections for our religious community
who are also suffering and waiting in the wings; you and we are fulfilling the pre-scheduling
conference discussion of Rule 26(f). If you have any response particular to our draft motion to
schedule a Rule 16(b) scheduling conference, please provide it no later than November 30" so
that we can make adjustments to our draft to be ready for publishing for a Joint Status Report. It
would of course be modified to include addressing our motion in juxtaposition to your proposal
for a stay and remand. We should likely each file separate documents in order to ensure that the

elements necessary for clear communication are applied.
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 44 of 50 \

in juxtaposition to your proposal for a stay and remand. We should likely each file separate
documents in order to ensure that the elements necessary for clear communication are applied.
Ihave the advice and blessing of Plaintiffs Lawrence Donald Lewis and William Mitchell
Pakosz as far as this written communication with you. .
May God save us all from the pestilence on the land, and may you and your family be
healthy and blessed as we continue this adversarial process without succumbing to the

temptation of being adversaries as men.

[ul

Qu! Alan deo RO
(i. 28
fly, 15

copy: Lawrence Donald Lewis

William Mitchell Pakosz
Dard cops

Page 6 of 6
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 45 of 50
CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, Plaintiff Carmichael’s letter to U.S. Attorney Hair
regarding docket item #050 in the case #19-CV-2316,
Carmichael v. Pompeo in the U.S. District Court, District of
Columbia. I mailed the document with this certificate of
service to:

United States Attorney

United States Attorney's Office
Attn: Christopher Hair

955 4th Street, N.W.
Washington, D.C. 20530

I sent copies by mail and electronically to:

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

I served myself at:

David Alan Carmichael

1748 Old Buckroe Road

Hampton, Virginia 23664

TEL: (757) 850-2672

EMAIL: david@freedomministries.life

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States that the foregoing is
true.

ad) te 4! Woerenhey joy BO2D

David Alan Carmich&el Date

(Pood) ey
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 46 of 50
11/22/2020 USPS.com® - USPS Tracking® Results

USPS Tracking’ fl

Track Another Package +

Remove X

Tracking Number: 70150640000287904346

Your item was delivered at 4:45 am on November 16, 2020 in WASHINGTON, DC 20530.

( Delivered

November 16, 2020 at 4:45 am
Delivered
WASHINGTON, DC 20530

yoeqpaa,

Get Updates v

 

Text & Email Updates

 

Tracking History

November 16, 2020, 4:45 am

Delivered

WASHINGTON, DC 20530

Your item was delivered at 4:45 am on November 16, 2020 in WASHINGTON, DC 20530.

November 14, 2020, 10:41 am
Available for Pickup
WASHINGTON, DC 20530

November 14, 2020, 9:57 am
Arrived at Unit
WASHINGTON, DC 20018

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70150640000287904346 1/2
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 47 of 50
11/22/2020 USPS.com® - USPS Tracking® Results

November 14, 2020, 4:34 am
Arrived at USPS Regional Destination Facility
WASHINGTON DC DISTRIBUTION CENTER

November 13, 2020
In Transit to Next Facility

November 12, 2020, 8:55 pm
Arrived at USPS Regional Origin Facility
NORFOLK VA DISTRIBUTION CENTER

November 12, 2020, 4:32 pm
USPS in possession of item
HAMPTON, VA 23663

 

Product Information

ypeqpee

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70150640000287904346

2/2
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 48 of 50

United States District Court,

District of Columbia
David Alan Carmichael )
Et al. )
) Case No: 19-CV-2316-RC
)
)
Michael Richard Pompeo )
Et al. )

PLAINTIFF JOINT STATUS REPORT
ATTACHMENT 5
Lawrence D. Lewis 29 July 2019 letter to United States Department of State

Regarding Passport Renewal Application Without SSN
for Sincere and Bona Fide Religion
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 49 of 50

Copy A+ Soni
PON 24 huey ZL

Lawrence Donald Lewis

wienteD. Lewis - Monday July 29", 2019
966 Bourbon Lane : Det 4 iti. . | age
jan, Idaho 83848-9759 208-443-3852 _, @ lai: larrynordlewis@povn.com

United States: Department’ of State :
Via: National Passport Processing Center
Customer Service Department

44132 Mercure Circle P.O, Box'1198"
‘Sterling, Virgina 20166-1 108

 

 

| Passport Renewal Application Without: SN for Sincere and Bona Fide Religion
Also YOUR RENE Number from YOUR 1 May 2019 letter: 297428453.
1 save ecineti

1A copy of your denial letter for renewal of my expired: Passport, as requested by
you in that May 1", 2019 letter (2 pages — Attachment #1 10.29 July letter)

. 2.. Another copy of what | DID enclose with application “Passport Renewal Application
 without.SSN for Sincere and Bona Fide Religion.” (Originally signed under penalty
of perjury). (2 pages — Attachment #2°to my 29 July 2019 letter) .

3. This — my letter of response to YOUR 1 May 2019 letter to me — dated 29 Jul 2019.

it appears that either you never read the enclosed or are ignoring my short but: ee .
legally detailed request for religious accommodation. "

The statue: to collect SSN’'s does not have an absolute reqisiremans for collecting SSN’ a: Iti is
worded MAY — NOT ‘shall.” That is not the “Highest Law of the Land.” Other precepts ARE.
Relafive to this topic, Duty to Almighty God (religious accommodation) has always in this
country been of the highest order of precept, not violable on a whim by government officials.

The below needs to be: honoured and: upnend. (as required by- what I detailed if my -
application) as:

“22 USC § 2721, Impermissible basis for deiial of passports.

A passport may not be denied issuance, revoked, réstricted, or otherwise limited
because of any speech, activity, belief, affiliation, membership, within or outside of the
United States, which, if conducted within the United States, wolild be protected by the
first amendment to the Constitution of the United States.

(Aug 1, as ch. ae title |, §49, as added Pub. L. 102-1
1991, 105 Stat. 655.)
AND: Executive order setting forth REQUIREMENT for government officials to. RESPECT
freedom / duty of religion, also referenced in my application:

1, §113, Oct 28,

  
Case 1:19-cv-02316-RC Document 54 Filed 12/07/20 Page 50 of 50

Thank roti for implementing and-appiying Executive Order 13798 and its
“MEMORANDUM FOR ALL EXECUTIVE DEPARTMENTS AND AGENCIES titled,
. “Federal Law Protections of Religious Liberties.”

A seed friend — Mr. David Carmichael, had his Paiepo renewed very recently with such a.
religious accommodation, WITHOUT SSN. Subsequently, while helping, another fellowshi
member, when discovered that renewal without SSN had occurred, his Passport was revo
(just a few short weeks | ago.) This exhibits animus (hatred) toward religion NOT a
bureaucratic duty. We are in process of filing this Tuesday a lawsuit in Federal Court for
denial of our rights / redress of grievance.

| CANNOT and WILL. not comply with your form, requiririg. rac e to provide a ‘SSN.

Until such behaviour on the part of bureaucrats is addressed by public humiliation; and.
forfeiture of pension and severe censure otherwise for oppression and violation of sacred
duty and tights granted — not by U.S. Constitution — but by Aimighty God, nothing will change.
This:needs to be done from mem level employees all the way up to the. ‘highest official.

A federal lawsuit will be hugely costly of time and money, Please avoid this by READING .
and correctly APPLYING my “Request for Religious Accommodation,’ originally allowing
issuance of the original Passport approximately 11 years ago WITHOUT SSN for — of
religion. -{ am: sure is in the file you-currently have.

Please issue’ jenewied Passport according to LAW, without SSN, which | ‘cannot and ido fot
use and have not for 20 or more years, based ona ‘Duty to Almighty God:

Respectflly yours,

Under penalty of perjury, under the laws of the United’ States, the Kigaalg statement and
eer Thorelty decteke ta be trod:

Dt.

‘Wawrence D. Lewis. dated this 20" day of July 2019 A.D.

  

 
